Citation Nr: 1517636	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-11 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for the residuals of a right index finger fracture.

2.  Entitlement to an increased initial rating for peripheral vascular disease of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1979 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Huntington, West Virginia Department of Veterans Affairs Regional Office (RO).

The issue of entitlement to an increased rating for service-connected left leg and left foot disabilities have been raised in a statement received in January 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to an increased initial rating for left lower extremity peripheral vascular disease is remand to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran did not sustain a right index finger fracture during active service and does not suffer current residuals of any right index finger fracture. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a right index finger fracture have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran received notification in February 2008 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  Additionally, the February 2008 letter provided the Veteran with appropriate notice with of the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's available service medical records are of record.  Post-service VA treatment records have been obtained.  

The Board acknowledges that a medical opinion has not been obtained in response to the claim.  VA must provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159(c)(4) (2014); Charles v. Principi, 16 Vet. App. 370 (2002).  

In this case, there is no competent evidence of record indicating the Veteran had a right index finger fracture during active service or that he currently suffers from the residuals of right index finger fracture.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted.

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

The Veteran was denied entitlement to service connection for the residuals of a right index finger fracture in a September 2008 rating.  Significantly, the Veteran has not alleged, and there is no information to suggest, that he ever sustained a right index finger fracture during active service.  In fact, there are numerous statements of record indicating that the claim for entitlement to service connection for residuals of a right index finger fracture was in error, and the Veteran's intention had been to file a claim for entitlement to service connection for residuals of a left index finger fracture, which has since been granted.  

A review of the available service medical records is silent for any complaints or treatment related to right index finger fracture, or a right index finger injury of any kind.  

The post-service outpatient treatment records are silent for any complaints, treatment, or diagnoses related to a right index finger fracture or disability.  

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the medical evidence of record does not show that the Veteran has any current residuals of a right index finger fracture, and the Veteran himself has reported that the claim was filed in error and that he never injured his right index finger, but in fact injured his left finger, the Board finds that service connection for residuals of a right index finger fracture is not warranted.  Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence during or contemporary to the pendency of this claim does not show that it is at least as likely as not that the Veteran has residuals of a right index finger fracture for which service connection could be granted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of a right index finger fracture and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for the residuals of a right index finger fracture is denied. 


REMAND

A May 2010 rating decision granted service connection for left lower extremity peripheral vascular disease and assigned a 40 percent rating, effective December 10, 2007; a 100 percent rating, effective June 23, 2009; and a 40 percent rating, effective August 1, 2009.  The Veteran filed a notice of disagreement to the initial ratings assigned in June 2010.  A statement of the case was issued on November 25, 2014.  On January 20, 2015, within 60 days of the issuance of the statement of the case, VA received a statement from the Veteran that he was filing for increased rating in the left foot and leg and that he had an examination the previous week.  The Board finds that statement, with reference to additional evidence in the possession of VA, constitutes a timely substantive appeal on the issue of entitlement to an increased rating for left lower extremity peripheral vascular disease.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West 2014).  The Veteran reported in January 2015 that he was examined at the Salem, Virginia, VA facility for left leg disabilities In January 2015.  The report of any examination is not of record, and no supplemental statement of the case has been issued.

Accordingly, this case is REMANDED for the following:

1.  Obtain all VA medical records, not already of record, and associate them with the record, to specifically include an examination of the left leg and foot in January 2015.

2.  Then, readjudicate the issue of entitlement to an increased initial rating for left lower extremity peripheral vascular disorder.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


